Title: From Thomas Jefferson to Samuel R. Demaree, 6 May 1805
From: Jefferson, Thomas
To: Demaree, Samuel R.


                  
                     Sir 
                     
                     Washington May 6. 1805.
                  
                  Your letter of Dec. 28. was handed to the Philosophical society, who referred the subject to a Committee, and recieved a report from them. they have inclosed me that report with a request that in communicating it to you I would at the same time convey their thanks for the attempt to promote a laudable object. a great and sudden change in the Alphabet of any language is probably not to be effected. much has been done in the English orthography from the Anglo-Saxon days to the present; tho’ we must acknolege something has also been lost, as they possessed two characters which we have abandoned altho they represented sounds peculiar to our language, and now represented by characters of far different powers. still a favorable tho’ slow progression in our orthography may be observed. thus, we are leaving out the u in favor, honor etc the ugh in tho, thro etc. the w and d in acknolege, altho’ the Dictionary makers have not yet ventured to admit it. still we are not to expect that perfection will ever be obtained in this or any other way; but probably the only way in which it can ever be approached will be to encourage gradual changes in practice. Accept my salutations & respects.
                  
                     Th: Jefferson 
                     
                  
               